DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 05/02/2022, Claims 1 and 14 are amended. Claims 2-4, 10, 15-16 and 20 are cancelled. Claims 1, 5-9, 11-14 and 17-19 are pending. No new matter has been added. 


With respect to the amendment filed on 05/02/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1 and 14 to include previously indicated subject matter as allowable of claim 10 and intervening claims 2 and 3. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 5-9, 11-14 and 17-19 are allowed. 








Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 5-9, 11-14 and 17-19 are allowed. 
Independent Claims 1 and 14 respectively recite the limitations of: detecting a living object of interest in a field of view of a video camera; generating, by a neural network, a pose vector associated with a pose of the living object of interest; comparing the pose vector of the living object of interest to one or more clusters of pose vectors in a dataset of pose vectors, each cluster of pose vectors comprising one or more pose vectors generated from poses of living objects found in the field of view of the video camera; determining a value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors, wherein determining the value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors comprises determining an Euclidean distance, wherein the Euclidean distance is determined using the pose vector of the living object of interest and a cluster center of each of the clusters of pose vectors; comparing the value associated with a similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to a predetermined value; and based on the comparing the value associated with the similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to the predetermined value, adding the pose vector to the dataset of pose vectors or generating an alert, wherein if the pose vector of the living object of interest is added to the dataset of pose vectors, the pose vector is added to a cluster of the one or more clusters of pose vectors, and the cluster center of the cluster is recalculated.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Sumner et al. at paragraph [0029], discloses at block 120, the training poses are formed into clusters, using a clustering algorithm. Examples of such clustering algorithms include the k-means, mean-shift, and expectation-maximization algorithms. The clusters may be based on a defined distance between poses. The distance between poses may be defined by the mean square norm between vectors for the locations of the respective poses.

However, Sumner et al., even if combined, fail to teach or suggest detecting a living object of interest in a field of view of a video camera; generating, by a neural network, a pose vector associated with a pose of the living object of interest; comparing the pose vector of the living object of interest to one or more clusters of pose vectors in a dataset of pose vectors, each cluster of pose vectors comprising one or more pose vectors generated from poses of living objects found in the field of view of the video camera; determining a value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors, wherein determining the value associated with the similarity of the pose vector of the living object of interest to at least one of the one or more pose vectors comprising a cluster of pose vectors comprises determining an Euclidean distance, wherein the Euclidean distance is determined using the pose vector of the living object of interest and a cluster center of each of the clusters of pose vectors; comparing the value associated with a similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to a predetermined value; and based on the comparing the value associated with the similarity of the pose vector of the living object to at least one of the one or more pose vectors comprising a cluster of pose vectors to the predetermined value, adding the pose vector to the dataset of pose vectors or generating an alert, wherein if the pose vector of the living object of interest is added to the dataset of pose vectors, the pose vector is added to a cluster of the one or more clusters of pose vectors, and the cluster center of the cluster is recalculated, as required by claims 1 and 14. Indeed, these references are silent about any such determining of Euclidean distance of pose vectors of living object and recalculation of center of the pose vectors. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 14 are allowed. Claims 5-9 and 11-13 are allowed by virtue of their dependency on claim 1. Claims 17-19 are allowed by virtue of their dependency on claim 14.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20160093084-A1
US-20210092325-A1
US 20200193552 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661